Citation Nr: 9923465	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1997 the Board, inter alia, remanded the case for 
additional development.

The Board notes that a claim for entitlement to service 
connection for chronic heartburn, gas, constipation, and 
chest pain, secondary to Agent Orange exposure, may be 
construed by recent statements of the veteran and his service 
representative.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's nonservice-
connected chronic obstructive pulmonary disease is presently 
manifested by ventilatory impairment, without evidence of 
moderate disability.

3.  Medical evidence demonstrates the veteran's nonservice-
connected hypertension is presently controlled with 
medication, without evidence of diastolic blood pressure 
readings predominately 100 or more.

4.  Medical evidence demonstrates the veteran's nonservice-
connected thoracic spine disorder is presently manifested by 
wedge deformity a T11-12, without evidence of limitation of 
motion or specific complaints of pain or dysfunction.

5.  Medical evidence demonstrates the veteran's nonservice-
connected left shoulder disorder is presently manifested by 
no limitation of motion, and no specific complaints of pain 
or dysfunction.

6.  Medical evidence demonstrates the veteran's nonservice-
connected personality disorder is presently manifested by no 
interference with occupational and social functioning.

7.  Medical evidence demonstrates the veteran's nonservice-
connected bilateral refractive error is presently manifested 
by corrected visual acuity of 20/20.

8.  The veteran is not unemployable because of disability, 
age, occupational background or other related factors.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects the RO received the veteran's application 
for VA benefits in November 1991.  The veteran claimed 
entitlement to service connection for post traumatic stress 
disorder (PTSD) and the residuals of Agent Orange exposure.  
He also reported he sustained a nonservice-connected knee 
disorder in 1985, and that he had not been employed since 
March 1986.  He stated he had been self-employed in 
automotive repair, but could work only 4 hours per day.  He 
reported he had completed one year of college education.  He 
also stated his muscles had deteriorated and that he could 
not perform lifting necessary for some automotive repairs.  
Records show the veteran was born on June [redacted], 1949.

VA hospital records dated in October 1990 show the veteran 
complained of generalized paresthesia, generalized myalgia, 
and sexual dysfunction.  The veteran reported frequent 
heartburn and a history of alcoholic hepatic disease.  The 
diagnoses included alcohol abuse with a history of hepatic 
disease, sexual dysfunction, hypertension, and hyperglycemia.  

VA examination in January 1992 found the veteran's claimed 
arm lesions and joint pains were not related to Agent Orange 
exposure.  The examiner noted the veteran's respiration was 
12 per minute, with no evidence of dyspnea.  The veteran's 
weight was 154 pounds.  Blood pressure findings were 148/90.  
Neuropsychiatric evaluation included diagnoses of mild to 
moderate adjustment disorder with mixed emotional features, 
continuous alcohol dependence, and polyarthralgia.  A 
February 1992 orthopedic examination revealed a history of 
vague migratory arthritis to the knees, elbows, and hands, 
with moderate disability to the left knee.  

Ophthalmic examination in March 1992 found bilateral 
refractive error, old stromal scar to the left eye with no 
visual significance, and visual symptoms probably not related 
to any ocular disease.  The examiner noted the veteran's 
right and left eye manifest refraction were corrected to 
visual acuity of 20/20.  

A November 1993 general medical examination included 
diagnoses of arthralgias, with pain presently less prominent 
than generalized myalgia, alcoholism, without motivation to 
quit, tobacco use, without motivation to quit, and acute 
upper respiratory infection.  The veteran's weight was 141 
pounds.  Blood pressure findings were 136/76.  

VA psychiatric examination in November 1993 found moderate 
depression and polyarthralgia.  The examiner noted the 
veteran's mood was resigned, dejected, and angry.  His affect 
was constricted, but appropriate to thought content.  There 
was no evidence of hallucination or delusion.  He was 
oriented to time, place, and person.  

A November 1993 vision examination included diagnoses of 
refractive error and alcoholism.  It was noted the veteran 
refused an offer for placement in an alcohol abuse treatment 
program.  Neurologic examination was unremarkable.  The 
examiner noted there was no pathologic basis for the 
veteran's reported symptoms, but that his significant 
personality disorder may account for his subjective 
complaints.  X-ray examination revealed normal knees and 
hands.  There was a small left olecranon spur and some 
thickening periosteum to the posterior distal aspect of the 
left humerus possibly due to old trauma.

VA outpatient treatment records include diagnoses of ethanol 
dependence, hypertension, and upper respiratory infection.  
An April 1995 x-ray examination revealed old compress injury 
to the T11 and T12 vertebral bodies with wedge deformity.  
Records dated in March 1998 show the veteran received 
medication as treatment for hypertension.  A June 1998 x-ray 
examination report included a diagnosis of acute, oblique, 
undisplaced fracture to the proximal left humeral shaft, the 
overall position and alignment was satisfactory.  Mild 
degenerative changes to the left shoulder were noted in 
August 1988.

VA general medical examination in September 1998 included 
diagnoses of hypertension, presently controlled by 
medication, chronic alcohol abuse, chronic tobacco abuse.  
Physical examination revealed the veteran's lungs were clear 
to auscultation, without rales, rhonchi, or wheezes.  The 
veteran's weight was 126.7 pounds.  Blood pressure findings 
were 118/70.  It was noted the veteran reported he had lost 
weight over the previous 5 years; however, no diagnosis was 
provided.  The examiner noted the veteran stated he was not 
interested in quitting alcohol or tobacco.  The examiner also 
noted the veteran reported he did not know how he obtained 
bruises to this upper arm, left ankle, and left flank, but 
that he attributed scratch marks on his arm to his pet 
iguana.  

An orthopedic examination found full range of motion to all 
joints, with no evidence of swelling or point tenderness.  It 
was noted the veteran had reported vague complaints of 
multiple joint pain which upon further inquiry were described 
as intermittent and migratory in nature and which caused no 
disability.  The diagnosis was normal examination.  The 
examiner stated there was no evidence of orthopedic 
disability which would prohibit or impair the veteran from 
gainful employment.  It was noted no x-rays had been 
requested.

An October 1998 upper gastrointestinal barium study revealed 
no abnormalities to the esophagus or stomach.  There was a 
duodenal bulb deformity possibly due to previous ulcer 
disease, but no present active ulcer crater.  No diagnosis 
was provided.

Pulmonary function tests in October 1998 included a diagnosis 
of chronic obstructive pulmonary disease.  The examiner noted 
post bronchodilatation FEV1 was 94 percent of predicted 
values and FEVI/FVC was 86 percent.

During VA psychiatric examination in October 1998 the veteran 
reported he had been self-employed as an automotive mechanic 
for approximately 10 years.  The examiner noted the veteran's 
mood was euthymic and his affect was full and appropriate to 
his expressed thoughts.  No lability of affect was noted.  
His thought process was coherent, with no evidence of 
psychotic process.  He was awake, alert, and oriented.  The 
diagnoses included alcohol dependence, and personality 
disorder, not otherwise specified.  A Global Assessment of 
Functioning (GAF) score of 85 was assigned.  The examiner 
noted the veteran did not exhibit any signs, symptoms, or 
complaints of a depressive disorder, but that his alcohol 
dependence prevented him from working with others and 
strongly interfered with his ability to obtain and maintain 
employment.  

VA clinical laboratory findings dated in December 1998 show 
the veteran was negative for hepatitis A, B, and C viruses.  

In a July 1999 informal hearing presentation the veteran's 
representative reported a 5 year history of chronic 
heartburn, gas, constipation, chest pain, and weight loss, 
and unexplained bruises and scratch marks.  The 
representative argued the September 1998 VA examination had 
not adequately addressed these complaints.  Citing Littke v. 
Derwinski, 1 Vet. App. 90 (1990), the representative also 
asserted that the October 1998 orthopedic examination was 
inadequate because the examiner did not adequately report 
range of motion studies or request an x-ray examination.  The 
representative argued it had not been determined if the 
veteran was receiving Department of Health and Human 
Services, Social Security Administration (SSA) benefits or if 
he was eligible for VA vocational rehabilitation benefits.  
The representative argued, in essence, that the rating action 
was deficient because all of the veteran disabilities had not 
been assigned numerical ratings and that he had not been 
provided VA examinations by appropriate medical specialists.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veteran's 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Entitlement to a total disability pension may be established 
if a veteran demonstrates a permanent impairment so severe as 
to render an "average person" incapable of following a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991).  Under this analysis each of the veteran's 
disabilities are rated under the applicable Ratings Schedule 
diagnostic code.  The ratings then are combined and if the 
combined schedular evaluation of 100 percent is permanent and 
total then disability pension may be granted.  See 38 C.F.R. 
§§ 3.340, 4.15 (1998); See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Additionally, a veteran who demonstrates permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, who becomes permanently 
helpless or bedridden, or who demonstrates certain 
congenital, developmental, hereditary or other familial 
conditions and disabilities requiring indefinite 
hospitalization may be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. §§ 3.342, 4.15 
(1998).

A veteran may also establish permanent and total disability 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17 (1998).  This analysis contemplates a more 
individualized (as distinguished from "average person") 
review of the severity and effect of each of a veteran's 
disabilities.  A finding of permanent and total disability 
under this analysis requires a veteran with a single 
disability to have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent, with at 
least one disability rated a minimum of 40 percent.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1998). 

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1998).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

In this case, the medical evidence of record includes 
diagnoses of alcoholism, chronic obstructive pulmonary 
disease, hypertension, thoracic spine disorder, left shoulder 
disorder, polyarthralgia, adjustment disorder, depression, 
personality disorder, and bilateral refractive error.  The 
Board notes that persuasive psychiatric examination reports 
indicate the veteran does not have a present psychiatric 
disability which may be considered chronic.  In fact, the 
most recent VA evaluation provided diagnoses of alcoholism 
and personality disorder, but noted there was no evidence of 
a present depressive disorder.  

VA laws provide that disability pension is not payable for 
any disorder due to the veteran's own willful misconduct.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.301(b) (1998).  
While the simple drinking of alcoholic beverages is not of 
itself willful misconduct, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  In this case, the 
Board finds the veteran's alcohol abuse is willful misconduct 
and disabilities associated with that abuse may not be 
considered for VA pension purposes.

The Board also notes that VA medical examinations included 
additional diagnoses of polyarthralgia and vague migratory 
arthritis; however, there were no specific diagnoses of 
chronic disabilities to the knees, elbows, or hands.  In 
fact, the most recent VA orthopedic examiner found that after 
additional inquiry the veteran admitted his pain was 
intermittent and migratory in nature without any real 
disability.  The Board also finds, as the veteran, in 
essence, denied a present orthopedic disability and as the 
matter on appeal concerns whether current disabilities are 
permanent and total, that the October 1998 orthopedic 
examination is adequate for appellate review. 

In addition, although the veteran's representative argued, in 
essence, that the veteran has a gastrointestinal disability 
which required a rating evaluation, the Board notes the 
medical evidence of record includes no diagnosis of a present 
gastrointestinal disorder.  The Board also notes that the 
veteran and his service representative are not competent to 
provide a medical diagnosis.  See Espiritu, 2 Vet. App. at 
494.  In this case, the medical evidence of record also 
included an upper gastrointestinal barium study in October 
1998 which revealed no abnormalities to the esophagus or 
stomach.  Therefore, the Board finds the only disabilities 
which require evaluation for a permanent and total disability 
determination are chronic obstructive pulmonary disease, 
hypertension, thoracic spine disorder, left shoulder 
disorder, personality disorder, and refractive error.

Chronic Obstructive Pulmonary Disease

The Board notes that during the course of this appeal, the 
Ratings Schedule was revised with respect to the regulations 
applicable to the evaluation of respiratory disorders.  These 
changes became effective October 7, 1996.  61 Fed.Reg. 46720 
(Sept. 5, 1996).  The RO considered the new criteria in the 
March 1999 supplemental statement of the case.

Prior to October 7, 1996, the Ratings Schedule provided, 
under the analogous disorder of pulmonary emphysema, a 100 
percent rating for a pronounced disorder, with intractable 
and totally incapacitating emphysema, dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion, and when the 
severity of the disorder is confirmed by chest x-rays and 
pulmonary function tests; a 60 percent rating for a severe 
disorder, with exertional dyspnea sufficient to prevent 
climbing one flight of stairs or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health; 
a 30 percent rating for a moderate disorder, with moderate 
dyspnea occurring after climbing one flight of stairs or 
walking more than one block on a level surface, and pulmonary 
function tests consistent with findings of moderate 
emphysema; and a 10 percent rating for a mild disorder, with 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (effective prior to 
October 7, 1996).

Based upon the evidence of record, the Board finds a 10 
percent disability rating is warranted under the prior rating 
criteria as the December 1998 pulmonary function tests 
indicate ventilatory impairment.  The Board finds, however, 
that there is no evidence of a moderate disability.  The 
Boards notes the veteran did not report any symptoms of 
dyspnea.

The revised respiratory disorder ratings criteria include 
evaluation criteria for chronic bronchitis as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
corpulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen 
therapy......................................................
........................................100 percent

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)..............................60 
percent

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.............................................30 
percent

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent 
predicted..............................................10 
percent

38 C.F.R. § 4.97, Diagnostic Code 6604 (effective October 7, 
1996).

Under the amended provision, the Board finds that an 
evaluation in excess of 10 percent for chronic obstructive 
pulmonary disease is not warranted.  As noted above, 
pulmonary function testing in October 1998 found post 
bronchodilatation FEVI/FVC was 86 percent which does not meet 
the criteria for a 10 percent disability evaluation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6604.

Hypertension

The Board notes that the Ratings Schedule has also been 
revised with respect to the regulations applicable to 
cardiovascular system disabilities, including hypertension, 
effective January 12, 1998.  62 Fed.Reg. 65207 
(Dec. 11, 1997).  The RO considered the new criteria in the 
December 1998 supplemental statement of the case.

The prior Rating Schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  Id.  

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more, and a 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

Based upon the evidence of record, the Board finds the 
veteran's hypertension under either the current or prior 
rating criteria warrants no more than a 10 percent disability 
rating.  Medical evidence demonstrates the disorder is 
presently controlled by medication.  There is no evidence of 
diastolic pressure findings predominantly 100 or more.

Thoracic Spine Disorder

The Ratings Schedule provides ratings for limitation of 
motion of the dorsal (thoracic) spine when the disorder is 
shown to be slight (0 percent), or moderate or severe (10 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(1998).  

The Ratings Schedule also provides compensable ratings for 
the residuals of vertebral fractures, with (100 percent) and 
without (60 percent) cord involvement, or with definite 
limitation of motion or muscle spasm when there is a 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1998).  In cases where there 
is no cord involvement or requirement of immobilization, the 
disorder should be rated in accordance with definite 
limitation of motion or muscle spasm, with 10 percent added 
for demonstrable deformity of a vertebral body.  Id. 

Medical evidence demonstrates the veteran's thoracic spine 
disorder is presently manifested by no limitation of motion.  
There was no evidence of muscle spasm; however, x-ray 
examination revealed wedge deformity at T11-12.  Therefore, 
the Board finds a 10 percent disability rating, but no more, 
is warranted.

The Board notes the record does not demonstrate the veteran 
is entitled to a higher rating under alternative diagnostic 
codes, such as ankylosis or severe intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5288, 5293 (1998).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board also notes there is no evidence of any 
specific pain or dysfunction attributable to the veteran's 
thoracic spine disorder.  The October 1998 VA orthopedic 
examiner noted the veteran reported vague complaints of 
multiple joint pain, but that upon further evaluation he 
described this pain as intermittent and migratory without any 
real disability.  Therefore, the Board finds consideration of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 for a higher rating because 
of pain or dysfunction is not warranted.

Left Shoulder Disorder

The Ratings Schedule provides that for traumatic or 
degenerative arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Id.  Limitation of motion must be objectively 
confirmed by findings such a swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, a compensable rating 
for degenerative arthritis can be assigned when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of same with occasional incapacitating exacerbations (20 
percent).  Id.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
are considered major joints.  See 38 C.F.R. § 4.45(f).

The Ratings Schedule provides ratings for limitation of 
motion of the arm at shoulder level (20 percent), midway 
between side and shoulder (30 percent major/20 percent 
minor), to 25 degrees from side (40 percent major/30 percent 
minor).  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  
The Board notes that normal shoulder range of motion includes 
flexion and abduction from 0 to 180 degrees, and internal and 
external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I (1998).

Medical evidence includes an October 1998 orthopedic 
examination which found that while the veteran had a recent 
history of left proximal humerus fracture, he demonstrated 
full range of motion with no evidence of swelling or point 
tenderness.  The veteran does not allege any specific 
limitation of motion of the left arm.  Therefore, as there is 
no evidence of limitation of motion the Board finds a 
10 percent disability rating is not warranted for the 
veteran's left shoulder disorder.  

While VA regulations note accurate measurements, including 
the use of a goniometer in the measurement of limitation of 
motion, should be insisted upon, the evidence in this case 
does not show the veteran experiences any limitation of 
motion of the left arm.  See 38 C.F.R. § 4.46 (1998).  
Therefore, the Board finds the October 1998 VA orthopedic 
examination findings are adequate for nonservice-connected 
disability ratings purposes.

In addition, there is no evidence of ankylosis, recurrent 
dislocation at the scapulohumeral joint, or malunion to 
warrant a compensable rating under alternative ratings 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(1998).
The Board also notes there is no evidence of any specific 
pain or dysfunction attributable to the veteran's left 
shoulder disorder.  Therefore, the Board finds consideration 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 for a 10 percent 
disability rating because of pain or dysfunction is not 
warranted.

Personality Disorder

The Board notes that in November 1996 the schedular criteria 
for evaluations of psychiatric disabilities were amended, 
effective November 7, 1996.  Subsequently, in December 1998, 
the RO issued a supplemental statement of the case which 
evaluated the veteran's psychiatric disorder under the new 
rating criteria.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 0 percent disability rating for mental disorders 
with neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating was warranted when 
the criteria for a 30 percent rating are not met but with 
emotional tension of other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
required evidence of "definite" impairment in the ability 
to establish or maintain effective and wholesome 
relationships and symptoms which result in reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 81 to 90 reflect absent or minimal symptoms, 
with good functioning in all areas, interest and involvement 
in a wide variety of activities, socially effective, 
generally satisfied with life, and no more than everyday 
problems or concerns.  Scores between 71 to 80 reflect, if 
symptoms are present, that they are transient and expectable 
reactions to psychological stressors, with no more than 
slight impairment in social, occupational, or social 
functioning.  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. 

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds the veteran's personality disorder presently may 
somewhat adversely affect his relationships with others but 
does not cause impairment of working ability.  During the 
most recent VA psychiatric examination, it was noted that the 
veteran's GAF score was of 85.  The Board notes this score 
indicates absent or minimal symptoms.  Therefore, the Board 
finds a 10 percent disability rating for personality disorder 
under the prior rating criteria is not warranted.  While the 
most recent VA examiner stated the veteran's alcohol 
dependence strongly interfered with his ability to obtain and 
retain employment, the abuse of alcohol and its effects is 
considered to be of willful misconduct etiology and not a 
disability for pension purposes.  

The Ratings Schedule, after the November 1996 amendments, 
provides a 0 percent disability rating when a mental 
condition has been formally diagnosed but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or require continuous medication; a 10 
percent rating with an occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication; and a 30 percent disability rating when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (after November 1996).  

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Based upon the evidence of record, the Board finds the 
veteran's personality disorder does not interfere with his 
occupational and social functioning and do not require the 
use of continuous medication.  Therefore, the criteria for a 
10 percent disability rating under the November 1996 
amendments have not been met.  As noted above, the veteran's 
GAF score of 85 indicates absent or minimal symptoms.  

Refractive Error

The Ratings Schedule provides that ratings for visual acuity 
are based upon the best distant vision attainable after 
correction with glasses.  38 C.F.R. § 4.75 (1998).  A 10 
percent disability rating for impairment of central visual 
acuity is warranted when vision in one eye is 20/40 and 
vision in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1998).  

Medical evidence demonstrates the veteran's bilateral 
refractive error is corrected to 20/20.  Therefore, the Board 
finds the criteria for a 10 percent disability evaluation is 
not warranted.

Permanent and Total Disability Rating

As shown above, the Board finds the veteran's nonservice-
connected disabilities warrant ratings of 10 percent for 
chronic obstructive pulmonary disease, 10 percent for 
hypertension, 10 percent for thoracic spine disorder, 0 
percent rating for a left shoulder disorder, 0 percent rating 
for a personality disorder, and 0 percent rating for 
bilateral refractive error.  Therefore, the veteran's 
combined disability rating is 20 percent.  See 38 C.F.R. 
§ 4.25 (1998).  Consequently, the veteran is not entitled to 
a permanent and total rating under the "average person" 
test.  See 38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.340, 4.15.  

The record does not show the veteran experiences the 
permanent loss of the use of both hands or both feet, or of 
one hand and one foot, or of the sight of both eyes, or that 
he is permanently helpless or bedridden, and the record does 
not indicate any congenital, developmental, hereditary or 
other familial conditions and disabilities requiring 
indefinite hospitalization which may be considered 
permanently and totally disabling for pension purposes.  See 
38 C.F.R. §§ 3.342, 4.15.

The veteran may also establish permanent and total disability 
without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, a finding of permanent and total 
disability under this analysis requires the veteran have a 
combined disability rating of at least 70 percent, with at 
least one disability rated a minimum of 40 percent.  In this 
case, as the veteran's combined nonservice-connected 
disabilities are found to be no more than 20 percent 
disabling, the Board finds he is not permanently and totally 
disabled under this standard.  See 38 C.F.R. §§ 4.16(a), 
4.17. 

Extraschedular Rating Consideration

The Board also notes that the RO considered and declined to 
refer this case for consideration of extraschedular ratings.  
In exceptional cases a veteran may be entitled to a permanent 
and total disability pension under an extraschedular analysis 
upon a showing that the veteran is unemployable because of 
disability, age, occupational background or other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).  The Board 
finds, in this case, that the regular schedular standards 
applied adequately describe and provide for the veteran's 
disability level.  

The record reflects the veteran, in an application for VA 
benefits received in November 1991, reported that he was 
self-employed in automobile repair, but that he could only 
work 4 hours per day.  The veteran provided vague complaints 
of pain and weakness as reasons for his unemployability.

Based upon a review of the complete record, the Board finds 
no persuasive evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant extraschedular ratings.  In fact, there 
is no evidence of recent hospitalization, and the 
October 1998 VA orthopedic examiner noted there was no 
evidence of a present orthopedic disability to prevent the 
veteran from gainful employment.  Therefore, the Board finds 
higher or extraschedular ratings are not warranted.

Conclusion

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher or extraschedular ratings. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a permanent and total disability rating for 
pension purposes.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

